UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4555



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALLAH BURMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CR-01-115-L)


Submitted:   September 21, 2005           Decided:   October 17, 2005


Before WILLIAMS, GREGORY, and DUNCAN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Francis A. Pommett, III, LAW OFFICE OF NATHANSON & POMMETT, P.C.,
Baltimore, Maryland, for Appellant. Allen F. Loucks, United States
Attorney, Christopher J. Romano, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Allah Burman appeals his jury convictions and resulting

sentence for possessing cocaine with intent to distribute it in

violation of 18 U.S.C.A. § 841(a)(1) and conspiring to distribute

cocaine in violation of 18 U.S.C.A. § 846.                   We affirm Burman’s

convictions, but vacate his sentence and remand for resentencing.

We deny Burman’s pro se motions to relieve counsel and to proceed

pro se and his motions to stay this appeal.

            Burman raises a litany of challenges to his conviction,

only one of which merits discussion.          Burman first urges us to hold

that the district court violated his equal protection rights when

it failed to provide him with a free transcript of his co-

defendants’ trial.        See Britt v. North Carolina, 404 U.S. 226, 227

(1961)(holding     that    the   Government    “must       provide     an    indigent

defendant   with    a   transcript    of     prior       proceedings    when     that

transcript is needed for an effective defense or appeal”).                        The

record shows, however, that the district court denied Burman’s

request for the transcript not because Burman was indigent, but

rather to avoid delaying Burman’s trial for several months while

the transcript was prepared.         (J.A. at 118 (“Had the transcript

already   been   prepared     and   available,       I    certainly    would     have

provided a copy to Mr. Burman, so this is really an issue as to

whether there should be a postponement . . . .”)).                          Thus, the

transcript would have been unavailable to a defendant with the


                                     - 2 -
means to pay for it himself, and Burman’s equal protection rights

are not implicated.       See id. at 227 (“[Courts] must . . . provide

indigent prisoners with the basic tools of an adequate defense or

appeal, when those tools are available for a price to other

prisoners”) (emphasis added).         We have considered the remainder of

Burman’s challenges to his conviction and find them meritless.

            Finally, Burman claims that the district court violated

his Sixth Amendment rights when determining his sentence.                   A

district court violates the Sixth Amendment when, acting pursuant

to the mandatory Sentencing Reform Act and the Guidelines, it

imposes a sentence greater than the maximum authorized by the facts

found by the jury or admitted by the defendant in a guilty plea.

United States v. Booker, 125 S. Ct. 738 (2005).         Because Burman was

sentenced   in   excess    of   the   maximum   authorized   by   the   jury’s

verdict, his sentence is plainly erroneous, and a remand for

resentencing is warranted.       United States v. Hughes, 401 F.3d 540,

547-56 (4th Cir. 2005).*

            Accordingly, we affirm Burman’s conviction, vacate his

sentence, and remand for resentencing in accordance with Booker and

Hughes. We dispense with oral argument because the facts and legal


     *
      Just as we noted in Hughes, 401 F.3d at 545 n.4,“[w]e of
course offer no criticism of the district judge, who followed the
law and procedure in effect at the time” of Burman’s sentencing.
See generally Johnson v. United States, 520 U.S. 461, 468 (1997)
(stating that an error is plain if “the law at the time of trial
was settled and clearly contrary to the law at the time of
appeal”).

                                      - 3 -
contentions   of   the   parties   are     adequately   presented    in   the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                        AFFIRMED IN PART,
                                                         VACATED IN PART,
                                                             AND REMANDED




                                   - 4 -